DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the After Final Consideration Program 2.0 (AFCP2) filed on January 31, 2022.  The applicant’s amendments have been entered.
Claims 31 – 50 are pending.
Terminal Disclaimer
The terminal disclaimer filed on March 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,413,699, 9,948,599, and 10,587,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for populating participant lists for users in an electronics system.  The claimed invention improves upon the practice of passively populating a participant list of a user of the electronics system by identifying users associated with a plurality of identifiers and calculating a plurality of identifier communications strengths between the user and an identified second user, each identifier communications strength representing a 
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Olivier (U.S. 6,480, 855 B1; herein referred to as Olivier) in view of Nagy (U.S. 2004/0128322 A1; herein referred to as Nagy) does not teach separately  or in combination, a computer-implemented method, a computerized system, and an article of manufacture for populating participant lists for users of an electronic communications system wherein a plurality of identifier communication strengths between a second user and each identifier among a plurality of identifiers of a first user are calculated where each identifier among a plurality of identifiers is being associated with a separate identity used for communications from the first user to the second user, wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure of one or more characteristics shared between the first and second users.  Further, an overall communications strength between the first user and the identified second user is calculated as a weighted average of the plurality of identifier communications strengths.  Finally, an identifier for the second user is added to a participant list that is associated with the first user in the electronic communications system, based on the calculated overall communications strength.
Olivier is directed to methods and systems for managing electronic communications within group forums, specifically providing a process for dynamically matching users for high quality interactions within a group forum by establishing individual user profile data and acceptance criteria data for restricting interactions between the users in the group.
Nagy is directed to relationship management systems that determines a set of users having a relationship of some kind with a specified contact and/or a user associated with the relationship management system where the relationship management systems typically use one or more relational databases to, for example, store data or information pertaining to contacts, which may be individual persons, corporations, etc.  
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for calculating communication strengths between two users when one of the users (e.g. the first user) has a plurality of identifiers associated with a separate identity used for communications from the first user to the second user (that is the two users may communicate over different platforms using different identifiers so that an electronic computer system may not otherwise recognize that the plurality of identifiers refer to a single user).  The limitations of the claims put forward a solution that relate each identifier being associated with a separate identity used for communications from the first user to the second user, and therein the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Olivier which teaches calculating a plurality of identifier (e.g. subscriber) communications strengths (e.g. degree of matches) between a second user and each identifier among a plurality of identifiers of a first user, (Col 5: Lines 23 – 32, Fig. 2)  wherein each identifier communications strength is calculated based on a raw measurement or other numerical measure (e.g. a single number representing 0-100%) of one or more characteristics shared between the first and second users (Col 8: Lines 16 – 28), calculating an overall communications strength (e.g. degree of match) between the first user and the identified second user  adding an identifier for the second user (Col 7: Lines 8 – 13) to a participant list (e.g. recipient list) associated with the first user in the electronic communications system (Col 3: Lines 11 – 16).  Olivier does not teach each identifier among a plurality of identifiers being associated with a separate identity used for communications from the first user to the second user, and a weighted average of the plurality of identifier communications strengths. Nagy, in combination with Olivier teaches a weighted average of the plurality of identifier communications strengths (see Fig. 11, ¶ [0063-0064]) but the combination of Olivier and Nagy, nor other analogous art reviewed, does not explicitly teach each identifier among a plurality of identifiers being associated with a separate identity used for communications from the first user to the second user, that is multiple identifiers related to one user to calculate a communications strength between two users.
The limitations as recited (each identifier among a plurality of identifiers being associated with a separate identity used for communications from the first user to the second user) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (page 10: Lines 21 – 32, page 11: Lines 1 – 30, Fig. 1) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 31 – 50 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444